     Case 5:20-cv-00971-ODW-KS Document 30 Filed 12/02/20 Page 1 of 1 Page ID #:372




 1
 2
 3
                                                                       JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
       ANDRE MARVIN JENNINGS,                 ) NO. EDCV 20-971-ODW (KS)
11                                            )
                           Petitioner,
12                                            )
                v.                            ) JUDGMENT
13                                            )
14     PEOPLE OF THE STATE OF                 )
       RIVERSIDE CA,                          )
15                                            )
                       Respondent.
16                                            )
       _________________________________
17
18           Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19     States Magistrate Judge,
20
21          IT IS ADJUDGED that this action is dismissed without prejudice.
22
23     DATED: December 2, 2020
24                                                      ________________________________
25                                                               OTIS D. WRIGHT
                                                        UNITED STATES DISTRICT JUDGE
26
27
28

                                                 1
